

116 S721 IS: Jobs, Not Waste Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 721IN THE SENATE OF THE UNITED STATESMarch 7, 2019Ms. Rosen (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo prohibit the Secretary of Energy from taking any action relating to the licensing, planning,
			 development, or construction of a nuclear waste repository until the
			 Director of the Office of Management and Budget submits to Congress a
			 study on the economic viability and job-creating benefits of alternative
			 uses of the Yucca Mountain site, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jobs, Not Waste Act of 2019. 2.Studying the economic benefit of alternative uses of Yucca Mountain site (a)Definition of Yucca Mountain siteIn this Act, the term Yucca Mountain site has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
 (b)Study; hearingsThe Secretary of Energy may not take any action relating to the licensing, planning, development, or construction of a nuclear waste repository at the Yucca Mountain site until—
 (1)the Director of the Office of Management and Budget submits to Congress, and makes available to the public, a study on the economic viability and job-creating benefits of alternative uses of the Yucca Mountain site as described in the report of the Government Accountability Office numbered GAO–11–847 and dated September 2011, including—
 (A)defense activities, such as a command facility for unmanned aircraft systems; (B)a secure electronic data center;
 (C)the development of renewable energy sources; and (D)scientific research; and
 (2)each of the appropriate committees of Congress holds a hearing on the alternative uses of the Yucca Mountain site described in subparagraphs (A) through (D) of paragraph (1).